DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claims 1 and 12 introduce “at least one phased array antenna”. Claims 1-2, 10, and 12-13 refer to “the antenna”. Claims 7-8 refer to “phased array antenna”. These terms do not have exact antecedent basis. 
Claims 2-11 and 13-17 are objected to due to their dependence therefrom.
For purposes of examination, the terms “the antenna” and “phased array antenna” are interpreted by the Examiner to read “the at least one phased array antenna”.
  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim 10 introduces “an antenna printed circuit board”. Claim 11 refers to “the printed circuit board”. This term does not have exact antecedent basis. 
For purposes of examination, the terms “the printed circuit board” is interpreted by the Examiner to read “the antenna printed circuit board”.
  Appropriate correction is required.

Claims 7-8 are objected to because of the following informalities:  
Claims 7-8 recite “over phased array antenna”. This is grammatically incorrect and should be corrected to “over the phased array antenna” .
Claims 9-11 are objected to due to their dependence therefrom.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claims 8 recites “comprises housing piece”. This is grammatically incorrect and should be corrected to “comprises a housing piece”.
Claims 9-11 are objected to due to their dependence therefrom.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an alignment system for rotationally registering the printed circuit board to the lens”. The meaning of “rotationally registering” is unclear, and is not described in the Specification or Figures. The ambiguous meaning of “rotationally registering” renders the claim indefinite because it is unclear what type of alignment system is necessary for rotationally registering the printed circuit board to the lens.
For purposes of examination, the term “rotationally registering” is interpreted by the Examiner to refer to a threaded alignment system which allows the lens to be screwed and unscrewed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rofougaran et al. (US 20200212590 A1), hereinafter referred to as “Rofougaran”.
Regarding claim 1, Rofougaran discloses an aggregation node for an access network (para. [0037]), comprising: at least one phased array antenna (fig. 12, elements 1208; para. [0151], [0155]); and a lens (fig. 14, element 1402; para. [0154]) for the antenna (fig. 12, elements 1208) to modify its sweep arc (para. [0035], [0039]).
Regarding claim 2, Rofougaran discloses the antenna (fig. 12, elements 1208) comprises several columnar radiating elements (para. [0040] – “The feeder array 106 may correspond to a phased array antenna panel, which may include a plurality of patches of antenna elements”, [0151] – “the system board 1202 comprises a feeder array of a plurality of antenna elements”).
Regarding claim 4, Rofougaran discloses the lens (fig. 14, element 1402) has a continuous cross section along a vertical axis (fig. 14, element 1402; para. 0154]).
Regarding claim 5, Rofougaran discloses the lens (fig. 14, element 1402) is a plano convex lens (fig. 14, element 1402; para. 0154]).
Regarding claim 7, Rofougaran discloses an antenna and lens mounting system (fig. 14, elements 1404 and 1410; para. [0154]) for mounting the lens (fig. 14, element 1402) over phased array antenna (fig. 12, elements 1208; para. [0154] – fig. 14, element 1410 is similar to fig. 12, element 1206).
Regarding claim 8, Rofougaran discloses the antenna and lens mounting system (fig. 14, elements 1404 and 1410) comprises housing piece (fig. 14, element 1410) and a retaining ring (fig. 14, element 1404) for holding the lens (fig. 14, element 1402) over phased array antenna (fig. 12, elements 1208).
Regarding claim 10, Rofougaran discloses an antenna printed circuit board (fig. 11, element 1102; para. [0150]; fig. 12, element 1202) on which the antenna (fig. 11, elements 1104 and 1106; para. [0150]) is implemented, the antenna printed circuit board (fig. 12, element 1202; para. [0151]) being held by the housing piece (fig. 12, element 1206; para. [0151]).
Regarding claim 11, as best understood, Rofougaran discloses an alignment system (fig. 14, element 1406; para. [0154]) for rotationally registering the printed circuit board (fig. 12, element 1202) to the lens (fig. 14, element 1402).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Artemenko et al. (US 20140077995 A1), hereinafter referred to as “Artemenko”.
Regarding claim 3, Rofougaran does not teach two phased array antennas operating at different polarizations.
Artemenko teaches two phased array antennas operating at different polarizations (fig. 4; para. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Rofougaran to include two phased array antennas operating at different polarizations, as described in Artemenko. Doing so provides transmit and receive polarization diversity using one frequency band and one beam direction (Artemenko, para. [0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Black et al. (US 20200091607 A1), hereinafter referred to as “Black”.
Regarding claim 6, Rofougaran does not teach the lens is a plano concave lens.
Black teaches the lens is a plano concave lens (para. [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Rofougaran such that the lens is a plano concave lens, as described in Black. Doing so allows for obtaining a desired output intensity or beam profile. (Black, para. [0070]). Furthermore, Rofougaran discusses changing the lens shape for the desired beam scanning and steering (Rogougaran, para. [0035]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of An et al. (CN 206272627 U), hereinafter referred to as “An”.
Regarding claim 9, Rofougaran does not teach at least one gasket between the housing piece and the retaining ring.
An teaches at least one gasket (fig. 1, element 3; para. [0027] of attached translation) between the housing piece (fig. 1, element 8; para. [0027] and the retaining ring (fig. 1, element 1; para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Rofougaran to include at least one gasket between the housing piece and the retaining ring, as described in An. Doing so improves the structural stability of the device (An, para. [0015]).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Tran (US 20200364187 A1), hereinafter referred to as “Tran”.
Regarding claim 12, Rofougaran teaches a method for configuring an aggregation node for an access network (para. [0037]), comprising: at least one phased array antenna (fig. 12, elements 1208; para. [0151], [0155]); and adapting a sweep arc (para. [0035], [0039]) of the antenna (fig. 12, elements 1208) with a lens (fig. 14, element 1402; para. [0154]).
Rofougaran does not explicitly teach establishing wireless internet service provider handoffs to endpoint nodes.
Tran teaches establishing wireless internet service provider (para. [0059]) handoffs (para. [0224]) to endpoint nodes (para. [0224] – UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Rofougaran to include establishing wireless internet service provider handoffs to endpoint nodes, as described in Tran. Doing so allows for improving signal quality and prevents any loss of service (Tran, para. [0224]). Furthermore, Rofougaran discusses switching sub-arrays to receive RF input beams from various angles (Rofougaran, para. [0133]). Rofougaran additionally describes implementing the system to facilitate 4G and 5G communication (Rofougaran, para. [0133]), which is known to use handoffs. 
Regarding claim 13, Rofougaran teaches the antenna (fig. 12, elements 1208) comprises several columnar radiating elements (para. [0040] – “The feeder array 106 may correspond to a phased array antenna panel, which may include a plurality of patches of antenna elements”, [0151] – “the system board 1202 comprises a feeder array of a plurality of antenna elements”).
Regarding claim 14, Rofougaran does not explicitly teach maintaining the wireless internet service provider handoffs with at least two polarizations.
Tran teaches maintaining the wireless internet service provider (para. [0059]) handoffs (para. [0224]) with at least two polarizations (para. [0266]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Rofougaran to include maintaining the wireless internet service provider handoffs with at least two polarizations, as described in Tran. Doing so allows for polarization diversity operations (Tran, para. [0266]). Furthermore, Rofougaran discusses multiple possible polarizations (Rofougaran, para. [0146], [0155]).
Regarding claim 15, Rofougaran teaches the lens (fig. 14, element 1402) has a continuous cross section along a vertical axis (fig. 14, element 1402; para. 0154]).
Regarding claim 16, Rofougaran teaches the lens (fig. 14, element 1402) is a plano convex lens (fig. 14, element 1402; para. 0154]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Tran, as applied to claim 12 above, and further in view of Black et al. (US 20200091607 A1), hereinafter referred to as “Black”.
Regarding claim 17, the combination of Rofougaran and Tran, as modified, does not teach the lens is a plano concave lens.
Black teaches the lens is a plano concave lens (para. [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Rofougaran and Tran such that the lens is a plano concave lens, as described in Black. Doing so allows for obtaining a desired output intensity or beam profile. (Black, para. [0070]). Furthermore, Rofougaran discusses changing the lens shape for the desired beam scanning and steering (Rogougaran, para. [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leah Rosenberg/
Examiner, Art Unit 2845
08/05/2022

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845